In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2203 
STANLEY HUTCHISON, 
                                                     Plaintiff‐Appellant, 
                                    v. 

FITZGERALD EQUIPMENT COMPANY, INC., 
                                                    Defendant‐Appellee. 
                      ____________________ 

              Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division. 
              No. 15‐cv‐06521 — Marvin E. Aspen, Judge. 
                      ____________________ 

    ARGUED DECEMBER 5, 2018 — DECIDED DECEMBER 14, 2018 
                 ____________________ 

     Before FLAUM, ROVNER, and SCUDDER, Circuit Judges. 
    FLAUM,  Circuit  Judge.  A  forklift  backed  over  Stanley 
Hutchison’s  foot  while  it  was  loading  product  onto  his 
tractor‐trailer. Hutchison’s employer, who owned the forklift, 
had  contracted  with  another  company  to  provide 
maintenance on the forklift. Hutchison sued that third‐party 
servicing  company,  Fitzgerald  Equipment  Company,  Inc. 
(“Fitzgerald”), alleging that Fitzgerald was negligent in failing 
to warn his employer to install a backup alarm on the forklift 
2                                                      No. 18‐2203 

and  was  liable  in  concert  with  his  employer  for  failing  to 
install such an alarm. The district court granted Fitzgerald’s 
motion for summary judgment on the negligence claim and 
granted Fitzgerald’s motion to dismiss the in‐concert liability 
claim. We aﬃrm. 
                         I. Background 
   Plaintiff‐appellant  Stanley  Hutchison  worked  as  a  truck 
driver  for  Borkholder  Corporation.  On  August  19,  2013, 
Hutchison arrived at Borkholder’s facility in Metamora, Illi‐
nois with an empty tractor‐trailer to pick up a load of bundled 
foam  insulation.  Another  Borkholder  employee,  Chad 
Schierer, was the primary forklift driver and yard foreman at 
the  Metamora  facility  and  was  responsible  for  loading  and 
unloading deliveries with a forklift. While Schierer was load‐
ing Hutchison’s trailer, he reversed the forklift and ran over 
Hutchison’s left foot with the forklift’s right rear tire. Schierer 
did not see Hutchison when he reversed, and Hutchison did 
not hear a backup alarm. 
     At the time of the accident, Schierer was driving a Cater‐
pillar Model No. DP40 forklift that Borkholder owned. Pursu‐
ant  to  Occupational  Safety  and  Health  Administration 
(“OSHA”)  regulations,  Borkholder  was  responsible  for  con‐
trolling, maintaining, and inspecting the forklift on a daily ba‐
sis. Defendant‐appellee Fitzgerald is a service and repair com‐
pany  that  services  forklifts.  Fitzgerald  and  Borkholder  en‐
tered  into  an  Operational  Maintenance  Service  Agreement 
(the “Agreement”), under which Fitzgerald provided preven‐
tative maintenance every ninety days to the forklift involved 
in the accident. The Agreement is a single page, applies only 
to this specific forklift, and requires Fitzgerald “to perform the 
No. 18‐2203                                                             3 

lubrication  and  operational  maintenance  inspection  as  de‐
scribed on the Operational Maintenance Report form.”1 
    The parties agree that the forklift was not designed, man‐
ufactured, or shipped to its original purchaser with a backup 
alarm and that no regulations required the forklift to have a 
backup alarm as of August 19, 2013, the date of the accident. 
They  dispute,  however,  whether  the  forklift  had  a  backup 
alarm installed when it rolled over Hutchison’s foot. Several 
Borkholder  employees  testified  that  they  could  not  recall 
whether  the  forklift  had  a  backup  alarm  that  day.  Schierer 
acknowledged that photographs of the forklift, taken the day 
after the accident, showed no backup alarm.  
     It  is  also  undisputed  that  Fitzgerald  serviced  the  forklift 
several times in 2013 prior to the accident. A Fitzgerald tech‐
nician inspected the forklift on April 5, 2013 and performed 
repairs  on April  22  and  25,  2013.  The  technician  did  not  re‐
member whether the forklift had a backup alarm; he did not 
note a malfunctioning backup alarm during his inspection, in‐
dicating that either there was no backup alarm installed or the 
alarm  was  operational.  Another  Fitzgerald  technician  re‐
paired  the  forklift  in  July  2013,  and  he  too  did  not  recall 
whether the forklift had a backup alarm. Following the acci‐
dent, Borkholder requested another company, HuppToyotal‐
ift, install a backup alarm on the forklift. On October 1, 2013, 
a HuppToyotalift technician installed a backup alarm on the 
forklift and aﬃrmed that it did not have a backup alarm at the 
time he installed one. 


                                                 
      1 Neither party included the Operational Maintenance Report form in 

the record before the district court. 
4                                                         No. 18‐2203 

    On July 27, 2015, Hutchison filed suit against Fitzgerald in 
the Northern District of Illinois. On May 18, 2017, Hutchison 
filed a first amended complaint alleging two theories of liabil‐
ity—in‐concert liability (Count I) and  negligence  (Count II). 
After the district court granted Fitzgerald’s motion to dismiss 
Count I without prejudice and the parties completed briefing 
on Fitzgerald’s motion for summary judgment as to Count II, 
Hutchison  filed  a  second  amended  complaint  amending 
Count I, and Fitzgerald again moved to dismiss. On May 4, 
2018, the district court granted Fitzgerald’s motion to dismiss 
Hutchison’s  in‐concert  liability  claim  and  motion  for  sum‐
mary judgment on Hutchison’s negligence claim. Hutchison 
appeals both rulings. 
                           II. Discussion 
     A. Negligence Claim 
     We review a grant of summary judgment de novo, “con‐
struing all facts and drawing all reasonable inferences in favor 
of  the  party  against  whom  the  motion  under  consideration 
was filed.” Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 673 
(7th  Cir.  2016).  “Summary  judgment  is  appropriate  where 
there are no genuine issues of material fact and the movant is 
entitled to judgment as a matter of law.” Id. (citing Fed R. Civ. 
P. 56(a)). The moving party “always bears the initial respon‐
sibility”  to  identify  the  portions  of  the  record  “which  it  be‐
lieves demonstrate the absence of a genuine issue of material 
fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “When 
the moving party has carried its burden …, its opponent must 
do  more  than  simply  show  that  there  is  some  metaphysical 
doubt  as  to  the  material  facts.”  Matushita  Elec.  Indus.  Co.  v. 
No. 18‐2203                                                               5 

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead, the non‐
movant must set forth specific facts demonstrating a genuine 
issue for trial. Id. at 587.  
    To  prove  a  defendant’s  negligence  under  Illinois  law,  a 
plaintiﬀ must establish “the existence of a duty of care owed 
by the defendant to the plaintiﬀ, a breach of that duty, and an 
injury proximately caused by that breach.” Buechel v. United 
States, 746 F.3d 753, 763–64 (7th Cir. 2014) (citing Thompson v. 
Gordon, 948 N.E.2d 39, 45 (Ill. 2011)). Whether a duty exists is 
a question of law. Thompson, 948 N.E.2d at 45. To determine 
whether a duty exists, a court must “ask whether a plaintiﬀ 
and a defendant stood in such a relationship to one another 
that the law imposed upon the defendant an obligation of rea‐
sonable conduct for the benefit of the plaintiﬀ.” Vesely v. Arm‐
slist LLC, 762 F.3d 661, 665 (7th Cir. 2014) (quoting Marshall v. 
Burger  King  Corp.,  856  N.E.2d  1048,  1057  (Ill.  2006)).  Here, 
Hutchison alleges that Fitzgerald had a duty either to discover 
and disclose an inoperative backup alarm on the Caterpillar 
forklift,  or  to  recommend  that  Borkholder  install  a  backup 
alarm on the forklift because another forklift at the Metamora 
facility had a backup alarm.2  
            1. Duty to Warn  
    A “duty to warn exists where there is unequal knowledge, 
actual or constructive [of a dangerous condition], and the de‐
fendant[,]  possessed  of  such  knowledge,  knows  or  should 
know that harm might or could occur if no warning is given.” 
Happel v. Wal‐Mart Stores, Inc., 766 N.E.2d 1118, 1123 (Ill. 2002) 
(alterations in original) (quoting Schellenberg v. Winnetka Park 
                                                 
      2   Hutchison’s arguments appear to conflate Fitzgerald’s alleged du‐

ties to Borkholder with duties to Hutchison, as a Borkholder employee. 
6                                                                   No. 18‐2203 

Dist., 596 N.E.2d 93, 97 (Ill. App. Ct. 1992)). Hutchison argues 
Fitzgerald had unequal knowledge of the risks and hazards of 
operating a forklift without a backup alarm, and as such, Fitz‐
gerald had a duty to warn Borkholder of those dangers. This 
argument fails, however, because Hutchison does not cite any 
evidence in the record that Fitzgerald knew of risks that Bork‐
holder  did  not.  Hutchison  claims  that  Borkholder  relied  on 
Fitzgerald to make recommendations as to repairs that should 
be performed on the forklift, but the parties dispute whether 
the forklift even had a backup alarm, let alone one that was 
inoperable and in need of repair. 
    Indeed, though Hutchison characterizes the existence of a 
backup  alarm  on  the  forklift  as  in  dispute,  he  has  not  pre‐
sented any evidence from which a jury could draw a reason‐
able inference in his favor on this point. It is undisputed that 
the forklift was not designed, manufactured, or shipped to its 
original owner with  a backup alarm. After the accident, an‐
other service company installed a backup alarm and aﬃrmed 
that there was no backup alarm on the forklift when that in‐
stallation occurred. And pictures from the day after the acci‐
dent show no backup alarm on the forklift. Although several 
witnesses could not recall whether the forklift had a backup 
alarm,  their  “metaphysical  doubt”  is  insuﬃcient  to  create  a 
genuine issue of material fact. See Matushita Elec., 475 U.S. at 
586. To infer, based on a handful of witnesses unable to recall 
whether  the  forklift  had  a  backup  alarm,  that  the  forklift  in 
fact had such an alarm, is impermissible speculation.3 See Her‐
zog v. Graphic Packaging Int’l, Inc., 742 F.3d 802, 806 (7th Cir. 

                                                 
      3  In  reply,  Hutchison  points  to  Schierer’s  testimony  that  there  were 

wires on the back of the forklift and that “he could see no other reason for 
wires on the pillar on the driver’s side other than a backup alarm.” The 
No. 18‐2203                                                               7 

2014) (“[I]nferences that are supported by only speculation or 
conjecture  will  not  defeat  a  summary  judgment  motion.” 
(quoting Tubergen v. St. Vincent Hosp. & Health Care Ctr., 517 
F.3d 470, 473 (7th Cir. 2008))). 
     As  further  evidence  of  unequal  knowledge,  Hutchison 
points to expert testimony suggesting forklift dealers have su‐
perior appreciation of the hazards involved in reversing fork‐
lifts. But another forklift at the Borkholder facility—not ser‐
viced  by  Fitzgerald—had  a  backup  alarm,  indicating  Bork‐
holder was well aware of the availability and use of backup 
alarms. Moreover, as Hutchison acknowledges, OSHA regu‐
lations did not require backup alarms on forklifts at the time 
of the accident and Borkholder, as the owner of the forklift, 
was  responsible  for  deciding  whether  to  install  a  backup 
alarm. The duty to warn does not encompass a duty to recom‐
mend  optional  safety  features  to  an  owner  who  already 
knows about them. In sum, Hutchison has not pointed to any 
evidence of unequal knowledge between Fitzgerald and Bork‐
holder giving rise to a duty to warn. 
           2. Voluntary Undertaking 
    Hutchison  also  argues  that  Fitzgerald  is  liable  under  a 
voluntary undertaking theory of liability. “In Illinois, a party 
to  a  contract  may  be  liable  in  tort  to  a  third  party  who 
otherwise has no enforceable rights under the contract under 
a  voluntary  undertaking  theory  of  liability.”  Jakubowski  v. 
Alden‐Bennett  Constr.  Co.,  763  N.E.2d  790,  799  (Ill.  App.  Ct. 
2002). Pursuant to the Restatement (Second) of Torts § 324A, 
which  Illinois  has  adopted,  a  party  is  liable  for  breach  of  a 
                                                 
potential purpose of the wires, too, is mere speculation and is insufficient 
to create a genuine issue of material fact at summary judgment. 
8                                                       No. 18‐2203 

voluntary  undertaking  if:  (a)  “a  party  undertakes  to  do 
something and then fails to exercise reasonable care in a way 
that  increases  a  third  party’s  risk  of  harm”;  (b) a  party 
“undertakes  to  perform  a  duty  that  a  diﬀerent  party  was 
obligated to perform and then negligently fulfills its duty”; or 
(c) “a third party relies to its detriment on the fact that a duty 
has  been  voluntarily  undertaken.”  LM  ex  rel.  KM  v.  United 
States, 344 F.3d 695, 701 (7th Cir. 2003). 
     Hutchison  contends  that  Fitzgerald  “voluntarily  under‐
took  [the]  responsibility  to  advise  Borkholder  to  install  a 
backup  alarm  on  its  Caterpillar  tractor  if  other  forklifts  at 
Borkholder’s Metamora facility had backup alarms.” In sup‐
port, he cites the depositions of Patrick Boyer, a forklift tech‐
nician with Fitzgerald, and Travis Cowley, general manager 
of Fitzgerald. Cowley testified that he recommends to custom‐
ers purchasing forklifts that they have the same safety options 
their existing trucks have. When asked if he recommends that 
facilities  install  backup  alarms  on  their  forklifts,  Boyer  re‐
sponded that he would not recommend installing  a backup 
alarm  unless  the  other  forklifts  at  that  facility  had  backup 
alarms. Hutchison points to these statements as evidence that 
Fitzgerald undertook a voluntary duty to advise Borkholder 
to  install  a  backup  alarm  on  the  Caterpillar  forklift  because 
the other forklift at the Metamora facility had one. We disa‐
gree with this logic. Fitzgerald’s employees’ answers to hypo‐
thetical questions do not establish such a voluntary undertak‐
ing  because  Hutchison  does  not  point  to  any  evidence  that 
Cowley or Boyer knew the other forklift at the Metamora fa‐
cility had a backup alarm.  
No. 18‐2203                                                           9 

     Even if they knew about the alarm on the other forklift, the 
business practice Boyer and Crowley testified to does not cre‐
ate any legal duty to Borkholder because “[u]nder the volun‐
tary undertaking theory of liability, the duty of care to be im‐
posed upon a defendant is limited to the extent of its under‐
taking.” Frye v. Medicare‐Glaser Corp., 605 N.E.2d 557, 560–61 
(Ill. 1992) (declining to hold that a pharmacist had a duty to 
warn  a  patient  of  all  potential  side  eﬀects  of  a  drug  merely 
because she chose to warn about one side eﬀect); see also, e.g., 
LM, 344 F.3d at 701 (“[A] voluntary undertaking is just that—
voluntary—and as such, the scope of the duty that is assumed 
is limited to the extent of the undertaking.”); Castro v. Brown’s 
Chicken  &  Pasta,  Inc.,  732  N.E.2d  37,  42  (Ill. App.  Ct.  2000). 
Here, Fitzgerald’s undertaking was limited to the scope of the 
contract—“to  perform  the  lubrication  and  operational 
maintenance inspection[s]”; Hutchison has not pointed to any 
evidence  establishing  that  Fitzgerald  undertook  any  addi‐
tional duty to Borkholder outside the scope of the Agreement. 
    Even if Hutchison had established a voluntary undertak‐
ing—which he has not—he has not established a breach under 
any  of  the  three  prongs  of  § 324A.  Under  § 324A(a), 
Hutchison  argues  that  Fitzgerald  negligently  performed  its 
voluntary undertaking because various witnesses thought the 
accident  “would  not  have  occurred”  if  the  forklift  had  a 
backup alarm. But mere knowledge of a risk does not impose 
an aﬃrmative duty. See  LM, 344  F.3d at  701. Hutchison has 
not shown Fitzgerald increased the risk of harm by failing to 
recommend installation of a device that was not required by 
law nor requested by the forklift owner and a device that was 
already known to Borkholder. 
10                                                             No. 18‐2203 

    Nor  can  Hutchison  establish,  under  § 324A(b),  that  Fitz‐
gerald supplanted Borkholder’s duty to conduct daily inspec‐
tions and maintenance on the Caterpillar forklift. To be liable 
under  § 324A(b),  the  defendant  “must  supplant  the  duty  it 
undertakes from the party that originally held the duty, not 
merely  assist  or  supplement  the  service  provided  by  the 
other.” Padilla v.  Hunter Douglas Window Coverings, Inc., No. 
09  CV  1222,  2012  WL  3265002,  at  *5  (N.D.  Ill. Aug.  8, 2012). 
Here,  there  is  no  evidence  in  the  record  that  Fitzgerald  had 
the power, without Borkholder’s authorization, to install the 
backup alarm or that Fitzgerald did more than assist or sup‐
plement  Borkholder’s  daily  control  and  maintenance  of  the 
forklift.  
    Finally, as to § 324A(c), Hutchison has not put forth evi‐
dence showing that he relied to his detriment on Fitzgerald to 
recommend that Borkholder install a backup alarm. In cases 
of nonfeasance—“omission to perform a voluntary undertak‐
ing”—as opposed to misfeasance—“negligent performance of 
a voluntary undertaking”—Illinois law requires a plaintiﬀ to 
show that he relied on the defendant’s actions. Thornton v. M7 
Aerospace  LP,  796  F.3d  757,  768  (7th  Cir.  2015).  Here, 
Hutchison  asserts  Fitzgerald  was  negligent  in  failing  to  rec‐
ommend installation of a backup alarm (or, alternatively, in 
failing to repair an inoperable backup alarm), and therefore, 
his claim is one of nonfeasance. See id. at 762, 768–69 (constru‐
ing plaintiﬀ’s theory as liability for nonfeasance where plain‐
tiﬀ  alleged  defendant‐manufacturer  failed  to  advise  aircraft 
owner  to  install  upgraded  warning  system).  His  claim  fails 
because he has not established the required reliance.4 
                                                 
      4  Despite Hutchison’s insistence to the contrary, this case is not like 

Wakulich v. Mraz,  785 N.E.2d 843 (Ill. 2003).  In Wakulich,  the  defendants 
No. 18‐2203                                                                       11 

   In sum, Hutchison has not established Fitzgerald owed a 
duty to recommend installation of a backup alarm on the Cat‐
erpillar  forklift.  We  thus  aﬃrm  the  district  court’s  grant  of 
summary judgment to Fitzgerald on the negligence claim. 
     B. In‐Concert Liability Claim 
    We review de novo a district court’s grant of a motion to 
dismiss for failure to state a claim, accepting all well‐pleaded 
facts in the complaint as true and drawing all reasonable in‐
ferences in the plaintiﬀ’s favor. Pierce v. Zoetis, Inc., 818 F.3d 
274, 277 (7th Cir. 2016). To survive a motion to dismiss under 
Rule 12(b)(6), the plaintiﬀ must allege “enough facts to state a 
claim  to  relief  that  is  plausible  on  its  face.”  Bell Atl.  Corp.  v. 
Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausi‐
bility when the plaintiﬀ pleads factual content that allows the 
court to draw the reasonable inference that the defendant is 
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 
662, 678 (2009).  
   In‐concert liability is a relationship between tortfeasors in 
which one tortfeasor acting in concert with others “is legally 
responsible for the actions of the other individuals.” Woods v. 

                                                 
coerced an underage girl into consuming alcohol to the point of uncon‐
sciousness, provided minimal care for her in their home, and prevented 
others  from  calling  911.  Id.  at  846.  The  court  determined  that  plaintiff’s 
theory was not that defendants failed to act at all (i.e. one of nonfeasance) 
but  that  defendants  voluntarily  undertook  a  duty  of  care  for  decedent, 
which  they  negligently  performed,  and  affirmatively  prevented  others 
from  caring  for  her.  Id.  at  856–57.  Thus,  defendants’  alleged  affirmative 
misconduct was misfeasance, which does not require proof of reliance by 
the injured party. Id. That is not the case here, as Hutchison’s claims are 
premised upon Fitzgerald’s failure to act rather than any affirmative mis‐
conduct. 
12                                                         No. 18‐2203 

Cole, 693 N.E.2d 333, 337 (Ill. 1998). Illinois has adopted the 
Restatement (Second) of Torts § 876 to determine whether in‐
dividuals have acted in concert to commit a tortious act. See 
id. at 335–36. Section 876 provides that a tortfeasor is liable for 
harm resulting to a third person from the tortious conduct of 
another if he (a) “does a tortious act in concert with the other 
or pursuant to a common design with him”; (b) “knows that 
the other’s conduct constitutes a breach of duty and gives sub‐
stantial  assistance  or  encouragement  to  the  other  so  to  con‐
duct himself”; or (c) “gives substantial assistance to the other 
in accomplishing a tortious result and his own conduct, sepa‐
rately  considered,  constitutes  a  breach  of  duty  to  the  third 
person.” Restatement (Second) of Torts § 876. To be liable un‐
der  § 876,  the “defendant’s conduct must be ‘more than be‐
nign,’” and “[t]he defendant must actively participate in the 
tortious  conduct  of  another.”  Rogers  v.  Reagan,  823  N.E.2d 
1016,  1020  (Ill. App.  Ct.  2005)  (quoting  Sanke  v.  Bechina,  576 
N.E.2d 1212, 1218 (Ill. App. Ct. 1991)).  
    Hutchison  only  raises  arguments  under  subsections  (b) 
and  (c)  of  § 876.  He  claims  that  Fitzgerald  acted  in  concert 
with  Borkholder  by  “allowing,  directing  and  encouraging 
Borkholder  and  its  employees  to  operate  forklifts  without  a 
critical safety device, a backup alarm,” and by “failing to rec‐
ommend the installation and/or repair of the backup alarm on 
the  Caterpillar  forklift,  despite  other  forklifts  and  trailers  at 
Borkholder’s  Metamora  facility  having  backup  alarms.”  Be‐
cause  liability  under  subsections  (b)  and  (c)  is  based  on  the 
defendant’s “substantial assistance” in the tortious conduct, a 
plaintiﬀ must demonstrate “that the defendant did not merely 
fail  to  act,  but  also  assisted  the  third  party.”  Simmons  v. 
Homatas, 925 N.E.2d 1089, 1100 (Ill. 2010).  
No. 18‐2203                                                                   13 

    Hutchison cannot succeed on his in‐concert liability claims 
because his allegations against Fitzgerald are premised upon 
Fitzgerald’s inaction—i.e. Fitzgerald’s failure to install and/or 
repair a backup alarm on the Caterpillar forklift. He conclu‐
sorily asserts that Borkholder committed a tort “by operating 
a forklift without a critical safety feature, a backup alarm” (ig‐
noring that such an allegedly “critical” feature was not man‐
datory under any regulations) and argues that Fitzgerald sub‐
stantially  encouraged  Borkholder’s  tortious  conduct  by  fail‐
ing  to  make  a  recommendation  to  install  an  alarm.  In  Sim‐
mons,  however,  the  Illinois  Supreme  Court  explained  that  a 
defendant cannot be held liable under in‐concert liability for 
failing to act; rather, a defendant must “aﬃrmatively assist[]” 
in the tortious act. 925 N.E.2d at 1100; see also Kohn v. Laidlaw 
Transit, Inc., 808 N.E.2d 564, 575 (Ill. App. Ct. 2004) (“[I]t is not 
enough  that  a  defendant  assist  or  encourage  another  to  en‐
gage  in  a  tort;  rather,  to  subject  a  defendant  to  liability,  the 
assistance or encouragement must be substantial, not merely 
slight.”); Umble v. Sandy McKie & Sons, Inc., 690 N.E.2d 157, 
159 (Ill. App. Ct. 1998) (“We do not equate failing to prevent 
certain  conduct  with  actively  encouraging  that  conduct.”); 
Sanke,  576  N.E.2d  at  1218  (“[S]ection  876  require[s]  such  af‐
firmative  conduct  that  one’s  own  actions  create  a  duty.”). 
Hutchison  has  not  pleaded  any  aﬃrmative  conduct  on  the 
part of Fitzgerald that would amount to substantial assistance 
under § 876(b) or (c).5  


                                                 
      5  Nor are there any nonconclusory allegations in the operative com‐

plaint  that  Fitzgerald  knew  Borkholder’s  conduct  constituted  a  tort.  See 
Norman v. Brandt, 929 N.E.2d 14, 20 (Ill. App. Ct. 2010) (“[S]ection 876(b) 
applies when the person did not commit an act that would be a tort, but 
that person gave substantial assistance or encouragement to another party 
14                                                            No. 18‐2203 

    The  nonconclusory  factual  allegations  in  the  operative 
complaint do not establish a plausible inference that Fitzger‐
ald substantially assisted Borkholder in breaching a duty to 
Hutchison.6 As such, we aﬃrm the dismissal of his in‐concert 
liability claim.  
                                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
whose actions constituted a tort and that person knew that the other per‐
son’s conduct constituted a tort.” (citation and internal quotation marks 
omitted)). 
      6 Additionally, for the same reason we affirmed dismissal of the neg‐

ligence claim, Hutchison cannot rely on § 876(c) because he has not estab‐
lished Fitzgerald’s conduct “separately considered, constitutes a breach of 
duty.” See Restatement (Second) of Torts § 876 cmt. e (“When one person‐
ally participates in causing a particular result in accordance with an agree‐
ment with another, he is responsible for the result of the united effort if 
his act, considered by itself, constitutes a breach of duty and is a substan‐
tial factor in causing the result … .”).